Per Curiam:
We do nob think that upon the covenant and the facts presented there was a case for a preliminary injunction. Without intimating an opinion as to what disposition the court should make upon the trial, we think the order appealed from should be reversed, with ten dollars costs and disbursements, and the motion for a preliminary in j unction denied, with ten dollars costs. Present —Ingraham, Laughlin, Clarke, Houghton and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied.